LETTER OF INTENT FOR THE MANUFACTURE OF DIAGNOSTIC PRODUCT This Letter of Intent sets forth the basic and essential terms and conditions of an agreement among the following: THE PARTIES: Parallax Diagnostics, a Nevada corporation organized and existing under the laws of the State of Nevada, with its principal office at 1327 Ocean Avenue, Suite M, Santa Monica, CA 90401 (hereinafter referred to as (“Parallax”) and. Myers Stevens Group, Inc. with its principal office located at 7137 Telegraph Road, Montebello, CA 90640 (hereinafter referred to as (“Myers”). W I T N E S S E T H: WHEREAS, Parallax has developed and is the proprietary owner of certain rights, titles and interest in and to technology and information which it owns, or lawfully possesses for itself or holds valid licenses from others, which it considers highly proprietary (the "CONFIDENTIAL INFORMATION") regarding a solid phase rapid enzyme immunoassay tests for the qualitative and or quantitative detection of various assays. Parallax has product which it intends for Myers to coordinate production and manufacture for a testing device platform to assist in the diagnosis and or detection of a wide array of assays. WHEREAS, Parallax desires to hire the services of Myers to coordinate product configurations of immunoassay kits including but not limited to reagents, packaging, membrane selection, color development matching, prototype fabrication and feasibility/evaluation testing leading to the manufacture and commercialization of the kits. The Parties enter into this Letter of Intent subject to the terms and conditions more fully hereinafter set forth. This Letter of Intent is intended to provide both guidance in the preparation of a more complete written agreement (Agreement) and evidence of a legally binding agreement between the parties, enforceable in accordance the terms set forth below. The Parties agree to use their best efforts to negotiate a more complete agreement that will supersede this letter of intent. The definitive Agreement will contain the representations, warranties, reasonable and typical for transactions of this type between similarly situated parties. {00188187. } A.
